FILED
                             NOT FOR PUBLICATION                              FEB 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EDILSON RODRIGUEZ-LUZ Jr.,                        No. 07-73208

               Petitioner,                         Agency No. A098-112-606

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Edilson Rodriguez-Luz Jr., a native and citizen of Brazil, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lim v.

INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition for review.

        Substantial evidence supports the agency’s finding that Rodriguez-Luz

failed to establish he was persecuted on account of a protected ground, see

Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground), and the agency’s

finding Rodriguez-Luz failed to show he was or would be persecuted by the

Brazilian government or by persons the government was unwilling or unable to

control, see Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir. 2005).

Accordingly, Rodriguez-Luz’s asylum claim fails. See id. at 1072.

        Because Rodriguez-Luz failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See id.

        Substantial evidence also supports the agency’s denial of CAT relief because

Rodriguez-Luz did not establish a likelihood of torture by, at the instigation of, or

with the consent or acquiescence of the Brazilian government. See Azanor v.

Ashcroft, 364 F.3d 1013, 1019 (9th Cir. 2004).

        PETITION FOR REVIEW DENIED.


JT/Research                                2                                    07-73208